Case 1:17-cv-05782-JGK Document 50 Filed 05/14/19 Page 1of1
Case 1:17-cv-05782-JGK Document 49 Filed 05/13/19 Page 1 of 1

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#

|DATE FILED: 7/14/14

 

 

 

 

 

Via ECF

Honorable John G. Koeltl

United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 12B

LAW OFFICES OF K.C. OKOLLT, P.C.

330 SEVENTH AVENUE, 15" FLOOR
NEW YORK, NEW YORK #0001
(212) 564-8152

 

TELECOPIER (212) 268-3443

May 13, 2019

APPLICATION GRANTED
SO ORDERED

Clie

  

New York, New York 10007-1312 4 (4/ 6 John G. Koel, U.S.D.J.
[ .

Re:

Dear Judge Koeltl:

Luc R, Pierre vy, City of New York, et al.
17-CV-05 782 (JGK) (KNF)

Tam attorney for the plaintiff in the above-referenced matter. | write with the consent of
Ivan A. Mendez, Jr., counsel for the defendants to respectfully request that Plaintiff's time
deadline for serving and filing his response to the motion for summary judgment be extended for
seven days from May 13, 2019 until Monday, May 20, 2019,

] am a solo practitioner and have had to write a few memoranda of law which were due for
filing within the time when Defendants served me with their motion papers for summary
judgment herein. One of them was in Okolo v. Cross River State Government, which was filed in
the Southern District of New York on April 22, 2019. Another was a response to Defendants’
motion for summary judgment in Onyiah v. St. Cloud State University, the United States District
Court for the District of Minnesota which was filed on May 3, 2019. There were also a number of
outstanding discoveries which needed attention and court conferences in addition to routine
communications and consultations with clients.

This is Plaintiff's first application for extension of time to respond to the motion for
summary judgment in this action.

Very truly yours,

/s/
K.C. Okoli

ce: Ivan A. Mendez, Jr.
Assistant Corporation Counsel

 
